                                              Tne Gtrv oF NEW Yonr
ZACHARYW. CARTER                             LaW DNPANTMENT                                        THOMAS B. ROBERTS
Corporation Counsel                               1OOCHURCH STREET                                    Phone: (212) 356-0872
                                                  NEW YORK, NY 1OOO7                                     Fax (212) 356-2089
                                                                                               E-mail: throbert@law.nyc.gov
                                                                                                             (not for service)


                                                                       July 24,2019

         Bv ECF

         Honorable Ona T. Wang
         United States Magistrate Judge
         United States District Court
         Southern District ofNew York
         500 Pearl Street
         New York, N.Y. 10007

                        Re:                 ofN
         Dear Judge Wang:

               Pursuant to paragraph 2 of your July Il, 2019 Order (Dkt. no. 158), I write on behalf of
         the Municipal Defendants to oppose Ms. Lopez' motion for class certification (Dkt. no.143).
         The motion must be denied for multiple reasons.

                  First, Ms. Lopez is acting pro se in this litigation, and it is well settled that a pro se
         plaintiff may not bring a class action. Cooke v. Jones,2019 WL 2930009,2019 US Dist. LEXIS
         1132832 at *17-18 (D. Conn., July 8, 2019) ("as apro se litigant, the plaintiff cannotbring a
         class action lawsuit." (citations omitted)); Miller v. Zerillo,2007 WL 4898361, 2007 US Dist.
         LEXIS 96353, at *3-4 (E.D.N.Y. Nov. 2, 2007) (same, collecting cases); and Johnson v.
         Newport Lorillard,2003 WL 169797, at *1, n.4,2003 US Dist. LEXIS 939 (S.D.N.Y. Jan.23,
         2003) (same). This mandates denial of the motion.

                  Second, Ms. Lopez has not submitted evidence demonstrating that she meets the
         requirements of either F.R.C.P. 23(a) or 23 @). The Supreme Court made clear in Wal-Mart
         Stores, Inc. v, Dukes,564 U.S. 338, 350 (2011) that "Rule 23 does not set forth a mere pleading
         standard. A party seeking class certification must affirmatively demonstrate his compliance with
         the Rule--that is, he must be prepared to prove that there are in fact svffrciently numerous
         parties, common questions of law or fact, s1s.l'(emphasis in original). "fA]cfual, not presumed,
         conformance with Rule 23(a) remains . . . indispensable.l' General Telephone Co. of Southwest
         v. Falcon,457 U.S. I47 (1952). Here, Ms. Lopez has not defined the proposed class and has
presented no admissible evidence demonstrating compliance with any of the elements of Rule
23. This also mandates denial of the motion.

       Third, on the merits of the motion, Ms. Lopez cannot satisfy the requirements of either
F.R.C.P. 23(a) or 23 @). Pursuant to Rule 23(a) of the Federal Rules of Civil Procedure, a'oparty
seeking fclass] certification must demonstrate fthat] '(1) the class is so numerous that joinder of
all members is impracticable, (2) there are questions of law or fact common to the class, (3) the
claims or defenses of the representative parties are typical of the claims or defenses of the class,
and (4) the representative parties will fairly and adequately protect the interests of the class."'
Wal-Mart,564 U.S. at 345 (quoting Fed. R. Civ. P. 23(a)) (internal quotation marks omitted).
Additionally,'othe proposed class must satisfy at least one of the three requirements listed in Rule
23b);',Id.

        Ms. Lopez satisfies none of these requirements. (1) In her motion, Ms. Lopez has
identified four TLGBQ people whom she claims have been neglected and abused in the City's
shelter system. This does not satisfynumerousity. Lewis v. Nat'l Fin. Sys., Inc., No. 06-1308,
2007 WL 2455130, at *8, 2007 U.S. Dist. LEXIS 62320 (E.D.N.Y. Aug. 23,2007) ("Although
evidence of exact size or identity of class members is not required, evidence of numerosity is
nonetheless required.") (citation omitted). (2) Ms. Lopez has not identified questions of law or
fact that are cofilmon to the proposed class. Wal-Mart,564 U.S. at 350 ("Plaintiffs' counsel
make no showing whatsoever that there is a common contention '. . . of such a nature that it is
capable of class-wide resolution-which means that determination of its truth or falsity will
resolve an issue that is central to the validity of each one of the claims in one stroke."') (3) Ms.
Lopez' claims or defenses are not typical of the claims or defenses of the proposed class.
Typicality looks at the relationship between the proposed class representative and the rest of the
class. Herbert B. Newberg, William B. Rubenstein & Alba Conte, Newberg on Class Actions $
3:26. (5th ed.2014). Ms. Lopez' claims, among other things, that she has not been provided a
reasonable accommodation because of her alleged PTSD and other medical conditions, and she
seeks money damages. Her claims and the quantum of her potential damages are not typical and
shared by all TLGBQ people who live in the City's shelter system. (4) The representative, Ms.
Lopez - a pro se litigant with an individual damages claim, is not competent to fairly and
adequately protect the interests of the class. Adequacy requires that class counsel is "qualified,"
"experienced," and "generally able to conduct the litigation," and that there are no conflicts of
interest between the named plaintiffs and the other members of the class. Marisol A. v. Guiliani,
 126 F.3d 372,378 (2d Cir. 1997). Ms. Lopez is not a lawyer, is not experienced in class actions
and would have a conflict of interest with the class members concerning the quantum of damages
she should receive as opposed to the other purported class members. Similarly the questions of
law or fact common to the purported class members (if a class definition were specified) would
not predominate. Any case advancing the claims of multiple TLGBQ individuals living in the
City's shelter system would require individual evidence of the individual "neglect or abuse"
suffered by each purported class member. Each individual's claims would be different.




                                                 2
       For the above reasons, the motion for class certification should be denied.




                                              z    Respectfully



                                                   Thomas B. Roberts
                                                   Assistant Corporation Counsel



CC: Mariah Lopez by email
Mari ah4 ch ange@ gmail, com




                                               J
